       Case 3:00-cv-04599-WHO Document 1416 Filed 12/10/20 Page 1 of 19




                                                                               December 10, 2020


Seventy-First Report
of the Independent Monitor
for the Oakland Police Department

Introduction
This is our seventy-first status report on the Negotiated Settlement Agreement (NSA) in the case
of Delphine Allen, et al., vs. City of Oakland, et al., in the United States District Court for the
Northern District of California under the direction of Judge William H. Orrick. I was appointed
in 2010 to oversee the monitoring process of the Oakland Police Department (OPD) that began
in 2003.
This report describes our recent assessments of NSA Tasks 2, 5, 20, and 41; and covers our
virtual site visits of August 25-26 and September 22-23, 2020. Following the Court’s Order of
May 21, 2015, we devote special attention to the most problematic component parts of the NSA
Tasks that are not yet in full or sustained compliance; and discuss in our status reports the most
current information regarding the Department’s progress with the NSA and its efforts at making
the reforms sustainable.


Providing Technical Assistance
Each month, our Team conducts a visit to Oakland that includes both compliance assessments
and technical assistance. During our visits, we meet with Department and City officials; observe
Department meetings and technical demonstrations; review Departmental policies; conduct
interviews and make observations in the field; and analyze OPD documents and files, including
misconduct investigations, use of force reports, crime and arrest reports, Stop Data Forms, and
other documentation. We also provide technical assistance, especially those that relate to the
remaining non-compliant Tasks or areas identified by the Department -- including in the areas of
IAD investigation quality (Task 5); use of force investigations and reporting (Tasks 24 and 25);
stop data and related issues (Task 34); risk management and the ongoing maintenance issues and
the development of Vision (Task 41).
        Case 3:00-cv-04599-WHO Document 1416 Filed 12/10/20 Page 2 of 19
Seventy-First Report of the Independent Monitor for the Oakland Police Department
December 10, 2020
Page 2 of 19



Building Internal Capacity at OPD
Also per the May 21, 2015 Court Order, we continue to work closely with the Office of Inspector
General’s (OIG) staff to identify areas that it should audit or review – and to help design
approaches to these audits that are not cumbersome, so as to ensure sustainability. We review
OIG’s quarterly progress reports, which are a valuable resource and assist us in assessing
compliance with NSA requirements. OIG’s most recent quarterly report described its evaluation
of the Department’s promotional consideration process, which, for the most part, is working as
intended. The report also discussed OIG’s examination of whether sworn personnel attended the
in-service training required by the Department, and found some significant issues in the way the
Department tracks its in-service training. We will discuss this with Departmental personnel
during our upcoming site visit, as the tracking of training records is a requirement of the NSA
(Tasks 40 and 43).




                                   Focused Task Assessments


Task 2: Timeliness Standards and Compliance with IAD Investigations
Requirements:
Fairness to complainants, members/employees and the public requires that internal
investigations be completed in a timely fashion.
        1.       On or before December 1, 2003, OPD shall develop policies regarding timeliness
                 standards for the completion of Internal Affairs investigations, administrative
                 findings and recommended discipline.
        2.       Compliance with these timeliness standards shall be regularly monitored by IAD
                 command and the Department’s command staff. If IAD experiences an unusual
                 proliferation of cases and/or workload, IAD staffing shall be increased to
                 maintain timeliness standards.
(Negotiated Settlement Agreement III. B.)


Relevant Policy:
OPD most recently revised Departmental General Order M-03, Complaints Against Department
Personnel and Procedures, on December 22, 2017.
        Case 3:00-cv-04599-WHO Document 1416 Filed 12/10/20 Page 3 of 19
Seventy-First Report of the Independent Monitor for the Oakland Police Department
December 10, 2020
Page 3 of 19


Commentary:
Task 2.1 requires that internal investigations (IAD and Division Level) – including review,
approval, findings, and discipline – be completed in accordance with the timeliness standards
developed by OPD. To assess this subtask, we reviewed a list of all internal investigations
resulting in formal findings (unfounded, sustained, exonerated, or not sustained) that were
approved in April, May, and June 2020, and calculated the number of days between the
complaint date and the approval date for each case. We excluded from the dataset cases that
were administratively closed, those that involved on-duty traffic accidents or service complaints,
and those that did not involve Manual of Rules (MoR) violations. We segregated the remaining
cases into Class I or Class II categories. If a case involved at least one alleged Class I violation,
we classified it as Class I.
We recently learned that the Department has been assessing its investigative timeliness by
calculating the number of days between the intake date and the approval date for each case – not
the complaint receipt date and the approval date that we use. The complaint date is the date on
which the Department first becomes aware of a complaint – whether it is lodged by a community
member or internally generated – and the intake date is the date on which IAD begins its work on
the case. Sometimes these two dates are the same; but unfortunately, in other instances, they are
not. For example, if a community member makes a complaint to the Department on a Friday
night, in most circumstances, IAD often does not learn of that complaint until Monday morning.
Holidays and other scheduled closures can also have an impact on the commencement of the
IAD intake process. However, for the cases we found to be noncompliant in this assessment,
there were several delays that did not result from either weekends or holidays. The community
deserves to have its complaints about Department personnel logged and acknowledged
expeditiously. To do less, deprives community members of an assurance that their complaints
are taken seriously by the Department. We will continue to monitor this Task closely. We will
also discuss with IAD the causes of delays between the complaint date and intake date for the
cases in our assessment.
At least 85% of Class I misconduct investigations and at least 85% of Class II misconduct
investigations must be completed within 180 days to be considered timely. Per DGO M-03,
Class I offenses “are the most serious allegations of misconduct and, if sustained, shall result in
disciplinary action up to and including dismissal and may serve as the basis for criminal
prosecution.” Class II offenses include “all minor misconduct offenses.”
Of the 45 Class I cases we reviewed for this assessment, only 30, or 67%, were in compliance
with established timelines. During our last review of Task 2, we found that 69% of Class I cases
were in compliance with established timelines.
Of the 77 Class II cases we reviewed, 58, or 75%, were in compliance with established timelines.
During our last review of Task 2, we found that 84% of Class II cases were in compliance with
established timelines.
        Case 3:00-cv-04599-WHO Document 1416 Filed 12/10/20 Page 4 of 19
Seventy-First Report of the Independent Monitor for the Oakland Police Department
December 10, 2020
Page 4 of 19


Per DGO M-03, “In cases with a sustained finding, the discipline recommendation process shall
be completed within 30 calendar days of the sustained finding.” We reviewed all 31 cases
including a total of 68 sustained findings that were approved in April, May, and June 2020; 16
cases involved multiple sustained findings. All (100%) of these 31 cases were in compliance
with established discipline timelines.
OPD is not in compliance with Task 2.1.
Task 2.2 requires that IAD and OPD command staff regularly monitor compliance with these
timeliness standards. The primary responsibility for monitoring compliance with timeliness
standards rests with IAD, whether investigations are conducted by IAD personnel or via
Division-level investigation. As part of this monitoring, the IAD Commander discusses pending
deadlines for key open investigations during IAD’s weekly meetings with the Chief; the
deadlines are also reflected in written agendas for these meetings. A Monitoring Team
representative regularly attends these weekly meetings. IAD also occasionally, as needed,
emails individual reminders on cases approaching due dates to investigators and their
supervisors. The Department is in compliance with Task 2.2.
Task 2.3 requires that if IAD experiences an unusual proliferation of cases and/or workload, IAD
staffing be increased to maintain timeliness standards. We routinely request and receive updates
on IAD staffing levels during our site visits.
  Task 2 compliance status                  Not in compliance




Task 5: Complaint Procedures for IAD
Requirements:
        1.       On or before December 1, 2003, OPD shall develop a policy so that, OPD
                 personnel who become aware that a citizen wishes to file a complaint shall bring
                 such citizen immediately, or as soon as circumstances permit, to a supervisor or
                 IAD or summon a supervisor to the scene. If there is a delay of greater than three
                 (3) hours, the reason for such delay shall be documented by the person receiving
                 the complaint. In the event that such a complainant refuses to travel to a
                 supervisor or to wait for one, the member/employee involved shall make all
                 reasonable attempts to obtain identification, including address and phone
                 number, as well as a description of the allegedly wrongful conduct and offending
                 personnel, from the complainant and any witnesses. This information, as well as
                 a description of the complaint, shall immediately, or as soon as circumstances
                 permit, be documented on a Complaint Form and submitted to the immediate
                 supervisor or, in his/her absence, the appropriate Area Commander, and shall be
                 treated as a complaint. The supervisor or appropriate Area Commander notified
                 of the complaint shall ensure the Communications Division is notified and
                 forward any pertinent documents to the IAD.
        Case 3:00-cv-04599-WHO Document 1416 Filed 12/10/20 Page 5 of 19
Seventy-First Report of the Independent Monitor for the Oakland Police Department
December 10, 2020
Page 5 of 19


        2.       An on-duty supervisor shall respond to take a complaint received from a jail
                 inmate taken into custody by OPD, who wishes to make a complaint of Class I
                 misconduct contemporaneous with the arrest. The supervisor shall ensure the
                 Communications Division is notified and forward any pertinent documents to the
                 IAD. All other misconduct complaints by a jail inmate shall be handled in the
                 same manner as other civilian complaints.
        3.       In each complaint investigation, OPD shall consider all relevant evidence,
                 including circumstantial, direct and physical evidence, and make credibility
                 determinations, if feasible. OPD shall make efforts to resolve, by reference to
                 physical evidence, and/or use of follow-up interviews and other objective
                 indicators, inconsistent statements among witnesses.
        4.       OPD shall develop provisions for the permanent retention of all notes, generated
                 and/or received by OPD personnel in the case file.
        5.       OPD shall resolve each allegation in a complaint investigation using the
                 “preponderance of the evidence” standard. Each allegation shall be resolved by
                 making one of the following dispositions: Unfounded, Sustained, Exonerated, Not
                 Sustained, or Administrative Closure. The Department shall use the following
                 criteria for determining the appropriate disposition:
                 a.      Unfounded: The investigation disclosed sufficient evidence to determine
                         that the alleged conduct did not occur. This finding shall also apply when
                         individuals named in the complaint were not involved in the alleged act.
                 b.      Sustained: The investigation disclosed sufficient evidence to determine
                         that the alleged conduct did occur and was in violation of law and/or
                         Oakland Police Department rules, regulations, or policies.
                 c.      Exonerated: The investigation disclosed sufficient evidence to determine
                         that the alleged conduct did occur, but was in accord with law and with
                         all Oakland Police Department rules, regulations, or policies.
                 d.      Not Sustained: The investigation did not disclose sufficient evidence to
                         determine whether or not the alleged conduct occurred.
                 e.      Administrative Closure: The investigation indicates a service complaint,
                         not involving an MOR violation, was resolved without conducting an
                         internal investigation; OR
                 f.      To conclude an internal investigation when it has been determined that the
                         investigation cannot proceed to a normal investigative conclusion due to
                         circumstances to include but not limited to the following:
                         1)       Complainant wishes to withdraw the complaint and the IAD
                                  Commander has determined there is no further reason to continue
                                  the investigation and to ensure Departmental policy and procedure
                                  has been followed;
        Case 3:00-cv-04599-WHO Document 1416 Filed 12/10/20 Page 6 of 19
Seventy-First Report of the Independent Monitor for the Oakland Police Department
December 10, 2020
Page 6 of 19


                         2)       Complaint lacks specificity and complainant refuses or is unable to
                                  provide further clarification necessary to investigate the
                                  complaint;
                         3)       Subject not employed by OPD at the time of the incident; or
                         4)       If the subject is no longer employed by OPD, the IAD Commander
                                  shall determine whether an internal investigation shall be
                                  conducted.
                         5)       Complainant fails to articulate an act or failure to act, that, if true,
                                  would be an MOR violation; or
                         6)       Complaints limited to California Vehicle Code citations and
                                  resulting tows, where there is no allegation of misconduct, shall be
                                  referred to the appropriate competent authorities (i.e., Traffic
                                  Court and Tow Hearing Officer).
                 g.      Administrative Closures shall be approved by the IAD Commander and
                         entered in the IAD Complaint Database.
        6.       The disposition category of “Filed” is hereby redefined and shall be included
                 under Administrative Dispositions as follows:
                 a.      An investigation that cannot be presently completed. A filed investigation
                         is not a final disposition, but an indication that a case is pending further
                         developments that will allow completion of the investigation.
                 b.      The IAD Commander shall review all filed cases quarterly to determine
                         whether the conditions that prevented investigation and final disposition
                         have changed and may direct the closure or continuation of the
                         investigation.
        7.       Any member or employee who is a subject of an internal investigation, as well as
                 any other member or employee on the scene of an incident at which misconduct
                 has been alleged by a complainant, shall be interviewed and a recorded statement
                 taken. However, investigators, with the approval of an IAD Commander, are not
                 required to interview and/or take a recorded statement from a member or
                 employee who is the subject of a complaint or was on the scene of the incident
                 when additional information, beyond that already provided by the existing set of
                 facts and/or documentation, is not necessary to reach appropriate findings and
                 conclusions.
(Negotiated Settlement Agreement III. E.)
        Case 3:00-cv-04599-WHO Document 1416 Filed 12/10/20 Page 7 of 19
Seventy-First Report of the Independent Monitor for the Oakland Police Department
December 10, 2020
Page 7 of 19


Relevant Policy:
There are six Departmental policies that incorporate the requirements of Task 5: Department
General Order M-03, Complaints Against Department Personnel and Procedures (published
December 6, 2005 and revised most recently on August 22, 2013); Communications Division
Policy & Procedures C-02, Receiving and Logging Complaints Against Personnel and Use of
Force Incidents (published April 6, 2007); Training Bulletin V-T.1, Internal Investigation
Procedure Manual (published June 1, 2006); Special Order 8270, Booking of Prisoners at the
Glenn E. Dyer Detention Facility (published June 24, 2005); Special Order 8565, Complaints
Against Department Personnel (published May 11, 2007); and IAD Policy & Procedures 05-02,
IAD Investigation Process (published December 6, 2005). In addition, NSA stipulations issued
on December 12, 2005 and March 13, 2007 incorporate the requirements of this Task.


Commentary:
Task 5 consists of several subtasks, briefly described below. Based on OPD’s compliance
history with many of the subtasks, not all are being actively monitored at this time.
Task 5.1 requires that when a citizen wishes to file a complaint, the citizen is brought to a
supervisor or IAD, or a supervisor is summoned to the scene. Task 5.2 requires that if there is a
delay of greater than three hours in supervisory response, the reason for the delay must be
documented. Task 5.3 requires that where a complainant refuses to travel to a supervisor, or
wait for one, personnel make all reasonable attempts to obtain specific information to assist in
investigating the complaint. Task 5.4 requires that specific information be documented on a
complaint form and submitted to the immediate supervisor or, in his/her absence, the appropriate
Area Commander. Task 5.5 requires that the supervisor or Area Commander notify
Communications and forward any pertinent documents to IAD.
To assess compliance with Tasks 5.1 through 5.5, we reviewed the Daily Incident Logs (DILs)
prepared by the Communications Division and forwarded to IAD each business day. The DIL
form has been modified several times during our tenure to elicit “forced responses” that gather
all of the information required to evaluate compliance with these Tasks. These modifications
have significantly enhanced OPD’s ability to document compliance by properly filling out and
distributing the logs, and compliance rates with these subtasks have been near 100% for several
years. Consequently, we no longer actively assess OPD’s compliance with these subtasks, but
we continue to receive both the DILs and Daily Complaint Referral Logs (used to document
when Information Business Cards [IBCs] are provided to citizens in lieu of a complaint forms).
We spot-check these forms regularly to verify that the quality of their completion has not
diminished. OPD remains in compliance with Tasks 5.1 through and including Task 5.5.
Task 5.6 requires that an on-duty supervisor respond to take a complaint received from a jail
inmate taken into custody by OPD, who wishes to make a complaint of Class I misconduct
contemporaneous with the arrest of the inmate. We have not actively monitored this subtask
since December 2014, though we have reviewed cases applicable to this requirement in several
reports since that time.
        Case 3:00-cv-04599-WHO Document 1416 Filed 12/10/20 Page 8 of 19
Seventy-First Report of the Independent Monitor for the Oakland Police Department
December 10, 2020
Page 8 of 19


Task 5.12 requires that the Watch Commander ensure that any complaints that are applicable to
Task 5.6 are delivered to and logged with IAD. Under current policy, the Communications
Division must record on the DILs complaints that are received and/or handled by on-duty
supervisors, and the DILs is forwarded daily to IAD.
OPD remains in compliance with Tasks 5.6 and 5.12.
Task 5.15 through Task 5.19, and Task 5.21, collectively address the quality of completed IAD
investigations, and therefore remain the subject of our focused Task assessments. To assess
compliance with these Tasks, we reviewed 20 IAD cases which were closed between May 1-July
31, 2020, sampled from three of our recent document requests. This sample included
investigations completed by IAD and Division-level investigations (DLIs). It also included cases
that were resolved via formal investigation and investigations that were resolved via summary
finding. (Summary findings are investigations in which the Department believes a proper
conclusion can be determined based on a review of existing documentation with limited or no
additional interviews and follow-up.) As is our practice, if we had questions pertaining to a case,
we consulted with the commanding officer of IAD before making our final determination.
Together, Tasks 5.15 and Task 5.16 require that OPD: gathers all relevant evidence; conducts
follow-up interviews where warranted; adequately considers the evidence gathered; makes
credibility assessments where feasible; and resolves inconsistent statements.
In all of the cases we reviewed, we believe that OPD gathered all relevant evidence available.
As we often find, in many of the cases, video and/or audio recordings proved to be a significant
factor in allowing OPD to reach an appropriate conclusion. Investigators conducted follow-up
interviews to seek clarification or resolve inconsistencies in three of the 20 cases we reviewed.
In two cases, the complainants were interviewed twice; and in the remaining case, the
complainant, a civilian witness and a witness officer were each interviewed twice.
OPD made credibility assessments for all involved parties in 15 of the 20 cases. Two cases were
approved for summary finding; and per policy, investigators are not required to assess the
credibility of the involved officers and civilian employees in these instances. Two other cases
were closed via informal complaint resolution, or ICR, and another was administratively closed.
Similarly, these three cases do not require credibility assessments.
In five cases, complainants and/or witnesses were deemed not credible. In four of these cases,
body-worn camera (BWC) footage proved instrumental in reaching a not credible determination.
In the other case, evidence contained in emails contradicted the complainant’s statement. In one
case, the subject officer was deemed not credible. We agreed with these credibility assessments.
In one case, the use of force case described below, we disagreed with an officer’s credibility
assessment. OPD determined the officer to be credible; we disagree.
In eight of the 20 cases we reviewed, OPD resolved inconsistent statements. In each of the
cases, BWC recordings were available and assisted in the determination. Nine cases resulted in
at least one finding of not sustained. Not sustained is an acceptable finding, and by definition, it
implies that inconsistencies were not resolved despite investigative efforts. Three additional
cases were administratively closed (two by ICR), negating the need to resolve inconsistent
statements.
        Case 3:00-cv-04599-WHO Document 1416 Filed 12/10/20 Page 9 of 19
Seventy-First Report of the Independent Monitor for the Oakland Police Department
December 10, 2020
Page 9 of 19


Task 5.17 requires that OPD permanently retain all notes generated and/or received by OPD
personnel in the case file. OPD personnel document that all investigative notes are contained
within a particular file by completing an Investigative Notes Declaration Form. OPD has a
sustained history of 100% compliance with this subtask. During this reporting period, the form
was again properly completed in all of the cases we reviewed.
Task 5.18 requires that OPD resolve each allegation in a complaint investigation using the
preponderance of the evidence standard. Task 5.19 requires that each allegation of a complaint
is identified and resolved with one of the following dispositions: unfounded; sustained;
exonerated; not sustained; or administrative closure. Our sample of 20 cases contained 113
allegations that received dispositions as follows: 40 exonerated; 22 unfounded; 18 not sustained;
16 sustained; and 17 administratively closed (two of these by informal complaint resolution, or
ICR).
We disagreed with the findings in two of the cases we reviewed. In one case, which we first
reviewed several months ago during our use of force reviews pursuant to Tasks 24 and 25, we
expressed concerns regarding the justification for an electronic control weapon (ECW)
deployment during the response to a domestic dispute call. We further noted that an officer’s
written report did not appear to reflect what occurred as clearly shown in available BWC
footage, and we advised OPD of our concerns. The DLI investigator found the use of force in
compliance with policy, although this determination was overturned by IAD. (See below.) The
investigator also recommended a sustained finding for general Performance of Duty based on the
inaccuracies in the report. We disagree; our initial reaction to the case remains unchanged. The
report appears to be written to intentionally obfuscate what is apparent in BWC footage, and we
believe the more serious charge of Reports and Bookings should have been sustained.
In the other case, IAD investigated an allegation of Truthfulness pertaining to a sergeant who
failed to complete a use of force report in a timely manner. This case is a derivative of a case we
previously reviewed; and in the initial investigation, the sergeant was deemed not credible. At
that time, we inquired as to why IAD did not investigate a Truthfulness allegation, and OPD
advised us that IAD opened a separate investigation of untruthfulness based on the sergeant’s
statements in the initial case. IAD reached a finding of not sustained for Truthfulness in this
more recent case. We disagree, as there was enough evidence in the initial investigation to
substantiate the allegation. We also note that the IAD investigators in this case appeared
unprepared, and essentially ceded control of the interview to the sergeant’s attorney, who was
clearly much more prepared than they were. They also asked several leading questions during
the interview.
In two cases, the Department changed the findings during the review process, after the
investigations were complete. We agreed with the changed findings. In one case, officers
detained two individuals after they observed what appeared to be a hand-to-hand drug
transaction. One of the individuals was subsequently found to be in possession of a firearm, and
he was ultimately arrested. CPRA conducted a concurrent investigation; and concluded that the
detention of the second individual was improper, given the duration for which it lasted. The
Chief concurred, and added the sustained findings to IAD’s investigation. In the other case,
described above, IAD disagreed with a DLI investigator that an ECW deployment was justified,
and presented their dissenting opinion to the Chief. The Chief concurred with IAD.
       Case 3:00-cv-04599-WHO Document 1416 Filed 12/10/20 Page 10 of 19
Seventy-First Report of the Independent Monitor for the Oakland Police Department
December 10, 2020
Page 10 of 19


In summary, we agreed with the findings reached by OPD in 18 of the 20 cases we reviewed.
We do find it concerning, however, that the cases for which we disagree both involve allegations
that question officers’ veracity.
Task 5.20 requires that the IAD Commander review all “filed” cases quarterly to determine
whether the conditions that prevented investigation and final disposition have changed. A filed
case is defined as an investigation that cannot be presently completed and is pending further
developments that will allow completion of the investigation; filed is not a final disposition.
Traditionally, as part of our review of this Task, we also reviewed cases that are tolling. OPD
defines a tolled case as an administrative investigation that has been held in abeyance in
accordance with one of the provisions of Government Code Section 3304. While we are no
longer actively assessing this subtask, we note that filed and tolling cases are reviewed with the
Chief or her designee during the weekly IAD meetings and are listed by case number on the
printed meeting agendas. We receive and review these agendas regularly, and a Monitoring
Team member often participates in these meetings. Additionally, we regularly receive a weekly
report listing all tolled cases and all cases approaching their 3304 dates. If we have questions
regarding any of the cases in the report, the IAD Commander answers them promptly.
Task 5.21 requires that any member or employee who is a subject of an internal investigation, as
well as any other member or employee on the scene of an incident at which misconduct has been
alleged by a complainant, shall be interviewed and a recorded statement taken. However, with
the approval of the IAD Commander or his designee, investigators are not required to interview
and/or take a recorded statement in all cases. For example, interviews are not needed from a
member or employee who is the subject of a complaint, or who was on the scene of the incident
when additional information – beyond that already provided by the existing set of facts and/or
documentation – is not necessary to reach appropriate findings and conclusions. Two of the 20
cases we reviewed were resolved via summary finding, and both were appropriately approved for
such closure. In these cases, the availability of video and/or audio recordings was the primary
reason interviews were unnecessary.
As is our practice, we will discuss with OPD the case deficiencies that we found during our
upcoming site visits.
  Task 5 compliance status                  Deferred. The Department was last in compliance with
                                            this Task in our 18th quarterly status report (July 2014).
                                            While the Department has made progress in this Task
                                            and has shown a capacity to better address internal
                                            investigations, OPD is currently challenged by
                                            investigations emanating from demonstrations in May
                                            and June – to include a Level 1 use of force – as well as
                                            an officer-involved shooting outside the City limits.
       Case 3:00-cv-04599-WHO Document 1416 Filed 12/10/20 Page 11 of 19
Seventy-First Report of the Independent Monitor for the Oakland Police Department
December 10, 2020
Page 11 of 19



Task 20: Span of Control
Requirements:
On or before August 14, 2003, OPD shall develop and implement a policy to ensure appropriate
supervision of its Area Command Field Teams. The policy shall provide that:
        1.       Under normal conditions, OPD shall assign one primary sergeant to each Area
                 Command Field Team, and, in general, (with certain exceptions) that supervisor’s
                 span of control shall not exceed eight (8) members.
        2.       During day-to-day operations, in the absence of the primary supervisor (e.g., due
                 to sickness, vacation, compensatory time off, schools, and other leaves), the
                 appropriate Area Commander shall determine, based on Department policy and
                 operational needs, whether or not to backfill for the absence of the sergeant on
                 leave.
        3.       If a special operation, (e.g., Beat Feet, Special Traffic Offenders Program
                 (STOP), etc.) requires more than eight (8) members, the appropriate Area
                 Commander shall determine the reasonable span of control for the supervisor.
        4.       If long-term backfill requires the loan or transfer of a supervisor from another
                 unit, the Chief of Police and/or the Deputy Chief of Police shall make that
                 decision.
(Negotiated Settlement Agreement IV. C.)


Relevant Policy:
Three Departmental policies incorporate the requirements of Task 20: Departmental General
Order A-19, Supervisory Span of Control, issued on July 26, 2006; Departmental General Order
D-13, Assignment to Acting Higher Rank or Classification, issued on June 17, 1999; and
Departmental General Order D-13.1, Assignment to Acting Sergeant of Police, issued on May 14,
2014. (The publication of DGO D-13.1 cancelled Special Order 8435, which previously
governed the selection process of acting sergeants.)


Commentary:
To assess these requirements for this report, we reviewed spreadsheets prepared by the
Department for April, May, and June 2020 that, by date, note which type of sergeant supervised
each applicable squad – a primary sergeant, relief sergeant, acting sergeant, other sergeant (one
working overtime), or none. (The Department refers to unsupervised squads as “open.”) We
calculated per squad the compliance percentages for this subtask during this time period. Each
of the 48 applicable squads were in compliance – that is, all applicable squads during this time
period were supervised by either a primary, relief, or other/overtime sergeant for at least 85% of
their working shifts. We also found that none of the applicable squads exceeded the required 1:8
supervisor to officer ratio at least 90% of their working shifts.
       Case 3:00-cv-04599-WHO Document 1416 Filed 12/10/20 Page 12 of 19
Seventy-First Report of the Independent Monitor for the Oakland Police Department
December 10, 2020
Page 12 of 19


OPD continues to be in compliance with these requirements. The Department has
institutionalized the practices of tracking how each squad is supervised each day; planning, when
possible, for expected absences; and considering how to fill in for personnel who are absent
unexpectedly.
  Task 20 compliance status                 In compliance




Task 41: Use of Personnel Assessment System (PAS) and Risk
Management
Requirements:
Within 375 days from the effective date of this Agreement, OPD shall develop a policy for use of
the system, including supervision and audit of the performance of specific members, employees,
supervisors, managers, and OPD units, as well as OPD as a whole.
The policy shall include the following elements:
        1.       The Chief of Police shall designate a PAS Administration Unit. The PAS
                 Administration Unit shall be responsible for administering the PAS policy and, no
                 less frequently than quarterly, shall notify, in writing, the appropriate Deputy
                 Chief/Director and the responsible commander/manager of an identified
                 member/employee who meets the PAS criteria. PAS is to be electronically
                 maintained by the City Information Technology Department.
        2.       The Department shall retain all PAS data for at least five (5) years.
        3.       The Monitor, Inspector General and Compliance Coordinator shall have full
                 access to PAS to the extent necessary for the performance of their duties under
                 this Agreement and consistent with Section XIII, paragraph K, and Section XIV of
                 this Agreement.
        4.       PAS, the PAS data, and reports are confidential and not public information.
        5.       On a quarterly basis, commanders/managers shall review and analyze all
                 relevant PAS information concerning personnel under their command, to detect
                 any pattern or series of incidents which may indicate that a member/employee,
                 supervisor, or group of members/employees under his/her supervision may be
                 engaging in at-risk behavior. The policy shall define specific criteria for
                 determining when a member/employee or group of members/employees may be
                 engaging in at-risk behavior.
        6.       Notwithstanding any other provisions of the PAS policy to be developed, the
                 Department shall develop policy defining peer group comparison and
                 methodology in consultation with Plaintiffs’ Counsel and the IMT. The policy
                 shall include, at a minimum, a requirement that any member/employee who is
                 identified using a peer group comparison methodology for complaints received
       Case 3:00-cv-04599-WHO Document 1416 Filed 12/10/20 Page 13 of 19
Seventy-First Report of the Independent Monitor for the Oakland Police Department
December 10, 2020
Page 13 of 19


                 during a 30-month period, or any member who is identified using a peer group
                 comparison methodology for Penal Code §§69, 148 and 243(b)(c) arrests within
                 a 30-month period, shall be identified as a subject for PAS intervention review.
                 For the purposes of these two criteria, a single incident shall be counted as “one”
                 even if there are multiple complaints arising from the incident or combined with
                 an arrest for Penal Code §§69, 148 or 243(b)(c).
        7.       When review and analysis of the PAS threshold report data indicate that a
                 member/employee may be engaging in at-risk behavior, the member/employee’s
                 immediate supervisor shall conduct a more intensive review of the
                 member/employee’s performance and personnel history and prepare a PAS
                 Activity Review and Report. Members/employees recommended for intervention
                 shall be required to attend a documented, non-disciplinary PAS intervention
                 meeting with their designated commander/manager and supervisor. The purpose
                 of this meeting shall be to review the member/employee’s performance and
                 discuss the issues and recommended intervention strategies. The
                 member/employee shall be dismissed from the meeting, and the designated
                 commander/manager and the member/employee’s immediate supervisor shall
                 remain and discuss the situation and the member/employee’s response. The
                 primary responsibility for any intervention strategies shall be placed upon the
                 supervisor. Intervention strategies may include additional training,
                 reassignment, additional supervision, coaching or personal counseling. The
                 performance of members/ employees subject to PAS review shall be monitored by
                 their designated commander/manager for the specified period of time following
                 the initial meeting, unless released early or extended (as outlined in Section VII,
                 paragraph B (8)).
        8.       Members/employees who meet the PAS threshold specified in Section VII,
                 paragraph B (6) shall be subject to one of the following options: no action,
                 supervisory monitoring, or PAS intervention. Each of these options shall be
                 approved by the chain-of-command, up to the Deputy Chief/Director and/or the
                 PAS Activity Review Panel.
                 Members/employees recommended for supervisory monitoring shall be monitored
                 for a minimum of three (3) months and include two (2) documented, mandatory
                 follow-up meetings with the member/employee’s immediate supervisor. The first
                 at the end of one (1) month and the second at the end of three (3) months.
                 Members/employees recommended for PAS intervention shall be monitored for a
                 minimum of 12 months and include two (2) documented, mandatory follow-up
                 meetings with the member/employee’s immediate supervisor and designated
                 commander/manager: The first at three (3) months and the second at one (1)
                 year. Member/employees subject to PAS intervention for minor, easily
                 correctable performance deficiencies may be dismissed from the jurisdiction of
                 PAS upon the written approval of the member/employee’s responsible Deputy
                 Chief, following a recommendation in writing from the member/employee’s
                 immediate supervisor. This may occur at the three (3)-month follow-up meeting
       Case 3:00-cv-04599-WHO Document 1416 Filed 12/10/20 Page 14 of 19
Seventy-First Report of the Independent Monitor for the Oakland Police Department
December 10, 2020
Page 14 of 19


                 or at any time thereafter, as justified by reviews of the member/employee’s
                 performance. When a member/employee is not discharged from PAS jurisdiction
                 at the one (1)-year follow-up meeting, PAS jurisdiction shall be extended, in
                 writing, for a specific period in three (3)-month increments at the discretion of the
                 member/employee’s responsible Deputy Chief. When PAS jurisdiction is extended
                 beyond the minimum one (1)-year review period, additional review meetings
                 involving the member/employee, the member/ employee’s designated
                 commander/manager and immediate supervisor, shall take place no less
                 frequently than every three (3) months.
        9.       On a quarterly basis, Division/appropriate Area Commanders and managers
                 shall review and analyze relevant data in PAS about subordinate commanders
                 and/or managers and supervisors regarding their ability to adhere to policy and
                 address at-risk behavior. All Division/appropriate Area Commanders and
                 managers shall conduct quarterly meetings with their supervisory staff for the
                 purpose of assessing and sharing information about the state of the unit and
                 identifying potential or actual performance problems within the unit. These
                 meetings shall be scheduled to follow-up on supervisors’ assessments of their
                 subordinates’ for PAS intervention. These meetings shall consider all relevant
                 PAS data, potential patterns of at-risk behavior, and recommended intervention
                 strategies since the last meeting. Also considered shall be patterns involving use
                 of force, sick leave, line-of-duty injuries, narcotics-related possessory offenses,
                 and vehicle collisions that are out of the norm among either personnel in the unit
                 or among the unit’s subunits. Division/appropriate Area Commanders and
                 managers shall ensure that minutes of the meetings are taken and retained for a
                 period of five (5) years. Commanders/managers shall take appropriate action on
                 identified patterns of at-risk behavior and/or misconduct.
        10.      Division/appropriate Area Commanders and managers shall meet at least
                 annually with his/her Deputy Chief/Director and the IAD Commander to discuss
                 the state of their commands and any exceptional performance, potential or actual
                 performance problems or other potential patterns of at-risk behavior within the
                 unit. Division/appropriate Area Commanders and managers shall be responsible
                 for developing and documenting plans to ensure the managerial and supervisory
                 accountability of their units, and for addressing any real or potential problems
                 that may be apparent.
        11.      PAS information shall be taken into account for a commendation or award
                 recommendation; promotion, transfer, and special assignment, and in connection
                 with annual performance appraisals. For this specific purpose, the only
                 disciplinary information from PAS that shall be considered are sustained and not
                 sustained complaints completed within the time limits imposed by Government
                 Code Section 3304.
        12.      Intervention strategies implemented as a result of a PAS Activity Review and
                 Report shall be documented in a timely manner.
       Case 3:00-cv-04599-WHO Document 1416 Filed 12/10/20 Page 15 of 19
Seventy-First Report of the Independent Monitor for the Oakland Police Department
December 10, 2020
Page 15 of 19


        13.      Relevant and appropriate PAS information shall be taken into account in
                 connection with determinations of appropriate discipline for sustained
                 misconduct allegations. For this specific purpose, the only disciplinary
                 information from PAS that shall be considered are sustained and not sustained
                 complaints completed within the time limits imposed by Government Code Section
                 3304.
        14.      The member/employee’s designated commander/manager shall schedule a PAS
                 Activity Review meeting to be held no later than 20 days following notification to
                 the Deputy Chief/Director that the member/employee has met a PAS threshold
                 and when intervention is recommended.
        15.      The PAS policy to be developed shall include a provision that a member/employee
                 making unsatisfactory progress during PAS intervention may be transferred
                 and/or loaned to another supervisor, another assignment or another Division, at
                 the discretion of the Bureau Chief/Director if the transfer is within his/her
                 Bureau. Inter-Bureau transfers shall be approved by the Chief of Police. If a
                 member/employee is transferred because of unsatisfactory progress, that transfer
                 shall be to a position with little or no public contact when there is a nexus
                 between the at-risk behavior and the “no public contact” restriction. Sustained
                 complaints from incidents subsequent to a member/employee’s referral to PAS
                 shall continue to result in corrective measures; however, such corrective
                 measures shall not necessarily result in a member/employee’s exclusion from, or
                 continued inclusion in, PAS. The member/employee’s exclusion or continued
                 inclusion in PAS shall be at the discretion of the Chief of Police or his/her
                 designee and shall be documented.
        16.      In parallel with the PAS program described above, the Department may wish to
                 continue the Early Intervention Review Panel.
        17.      On a semi-annual basis, beginning within 90 days from the effective date of this
                 Agreement, the Chief of Police, the PAS Activity Review Panel, PAS Oversight
                 Committee, and the IAD Commander shall meet with the Monitor to review the
                 operation and progress of the PAS. At these meetings, OPD administrators shall
                 summarize, for the Monitor, the number of members/employees who have been
                 identified for review, pursuant to the PAS policy, and the number of
                 members/employees who have been identified for PAS intervention. The
                 Department administrators shall also provide data summarizing the various
                 intervention strategies that have been utilized as a result of all PAS Activity
                 Review and Reports. The major objectives of each of these semi-annual meetings
                 shall be consideration of whether the PAS policy is adequate with regard to
                 detecting patterns of misconduct or poor performance issues as expeditiously as
                 possible and if PAS reviews are achieving their goals.
        Case 3:00-cv-04599-WHO Document 1416 Filed 12/10/20 Page 16 of 19
Seventy-First Report of the Independent Monitor for the Oakland Police Department
December 10, 2020
Page 16 of 19


        18.      Nothing in this Agreement, and more specifically, no provision of PAS, shall be
                 construed as waiving, abrogating or in any way modifying the Department’s
                 rights with regard to discipline of its members/employees. The Department may
                 choose, at its discretion, to initiate the administrative discipline process, to
                 initiate PAS review or to use both processes concurrently or consecutively.
(Negotiated Settlement Agreement VII. B.)


Relevant Policy:
OPD most recently revised Departmental General Order D-17, Personnel Assessment Program,
on November 20, 2013.


Commentary:
Task 41 of the Negotiated Settlement Agreement elaborates the requirements of OPD’s risk
management system and processes. Those requirements are closely tied to the requirements of
Task 40, which delineate the required data to be incorporated into the processes of risk
management. Task 34 addresses the department’s collection of stop data. Analysis of that data
has been established as an important component of the Department’s efforts to manage risk, and
has been incorporated into ongoing Risk Management Meetings. Taken together then, Tasks 40,
41, and 34, and the Risk Management Meetings, themselves encompass the cluster of policies,
procedures and practices that define the OPD’s efforts to manage risk related to individual
officers and to the Department as a whole.
Each of these elements of risk management has undergone significant changes over an extended
period of time. As long as eight years ago, serious data problems hampered the Department’s
achievement of full compliance with Task 40. That spawned revision of the PAS database;
which was eventually replaced by PRIME; and then which gave way to the current database,
known as Vision. As those changes occurred, so too did refinements in collection of stop data
and later, implementation of Department-wide, and then also Area-level, Risk Management
Meetings.
As the Department makes progress in each of these areas and approaches completion of the
Vison database with its accompanying dashboards to facilitate the use of that data, it is
appropriate to look across the cluster of these interrelated tasks and begin to focus on the
remaining work to be done. That is the approach we will take here. We recognize that important
work on the data systems continues. Our most important interest, however, is to encourage
looking to the future to get the most out of the anticipated advancements in applying the analysis
of data to managing risk. Below we identify six issues which will be important moving forward:
    •   Administrative concerns: The Department recently made a change at the position of
        Director of Services for the Department. Among the responsibilities of that position has
        been a role in shepherding the development of risk management functions – including
        assisting with database requirements, and training and helping to coordinate staff and
        contractors working on parts of the project. A new occupant of that office will need to
        Case 3:00-cv-04599-WHO Document 1416 Filed 12/10/20 Page 17 of 19
Seventy-First Report of the Independent Monitor for the Oakland Police Department
December 10, 2020
Page 17 of 19


        prioritize those responsibilities and concentrate effort on their completion. Other changes
        in staffing for the Vision system project and related work are also anticipated, including
        those at the administrative level and at other critical work levels. Care must be taken not
        to fall behind at this critical time and to prepare new staff for their assignments.
    •   Policy concerns: The Department’s General Orders are posted on its website and are
        organized into files by the topics they cover. The relevant risk management policy is
        known as Departmental General Order D-17 and is currently entitled “Personnel
        Assessment System.” It can be found in a file under “Working conditions” and not in the
        file labelled “Risk Management,” where force related policies are found. Furthermore,
        the policy was last signed off on in 2013 by the then-Chief. It was scheduled for review
        one year later and for revisions at two-year intervals. Besides the issues of
        misclassification and missed review and revisions, the existing policy does not accurately
        reflect the current state of risk management data or processes, or the current or
        anticipated importance of risk management moving forward. A complete revision of the
        policy is needed.
    •   The role of the Data Manager: The Department has recently filled the long-anticipated
        Data Manager position. We were impressed by the final candidate’s credentials and
        experience. The position will be housed in OIG. This position will bring new
        capabilities and capacity to the Department. As a new position, it will be important to
        carefully define the Department’s expectations of this researcher. The most useful
        process for that will be one that engages the new Data Manager in defining the job and
        the new contributions it can make to the Department.
    •   Risk management data issues: The Department and its new Data Manager will face
        some pressing data-related issues as Vision and its Dashboards move forward toward
        completion. High on that list will be addressing the Task 40 data categories. Although
        the Department has stated its confidence in the ability to collect and analyze all of the
        required information, those processes have not occurred routinely for some time. The re-
        creation of earlier data tables will be necessary. Although risk management has largely
        focused on the activity of individual officers, it will also be important to expand the focus
        on tracking data at the Department level – as well as in its subunits. That will help
        inform consideration of the risk implication of policy and practice within the
        organization. The approach will benefit from careful analyses of trends and patterns in
        the data. While the new data dashboards will provide supervisors with critical access to
        data, care must be taken to avoid a singular focus on individuals which could miss
        important patterns at higher levels.
    •   Re-engineering the Risk Management Meetings: The Department is engaged in a
        dramatic increase in access to information and a re-envisioning of the way that data can
        be used for managing risk. The Risk Management Meetings, including their extension to
        the Area level, provide a significant foundation on which to build. It should be clear,
        however, that building on them will mean changing them. The Vision system and its
        dashboards will make data available on a nearly real-time basis, perhaps even at the
        meetings themselves. Taking advantage of that will require re-engineering the risk
        management process from the way analysis is done, through the content of Risk
        Case 3:00-cv-04599-WHO Document 1416 Filed 12/10/20 Page 18 of 19
Seventy-First Report of the Independent Monitor for the Oakland Police Department
December 10, 2020
Page 18 of 19


        Management Meetings and the process of managing officers and the Department to
        reduce risk. It is a good time to begin to formalize what the new generation of risk
        management practice will look like.
    •   The impact on supervisors: The role of first-line supervisions has changed substantially
        since the Department first took steps to identify and manage risk. Sergeants often initiate
        risk assessments, they complete reviews and make recommendations, they implement
        strategies for changing officer behavior, and they supply vital information that helps
        prepare others for Risk Management Meetings. With advancement in data access
        through dashboards, their role becomes even more central to the process. They are
        destined to be the linchpin in the Department’s management of risk. Engaging sergeants
        by providing them with the time, tools, and training needed to accomplish their work will
        be increasingly important as expectations around the use of data continue to rise.
In a significant number of our previous reports, we have expressed concern that the technology
of building and implementing new data systems might push aside the substantive issues of
identifying and managing risk at the Department. We are optimistic that the danger of that is
passing. The Vision database and the dashboards that provide access to it are promising. But the
agenda outlined above, which is certainly not complete, still indicates that progress on the
technical tasks only raise the stakes for progress on the substantive processes of risk
management.
  Task 41 compliance status                 Deferred, due to the ongoing reconstruction of the
                                            Vision database.




Conclusion
In our recent report on the March 11, 2018 officer-involved shooting, we raised concerns about
serious policy deficiencies on the part of the Department. For example, we noted that OPD does
not currently have policies on when it is appropriate to place officers involved in the use of
deadly force on administrative leave or reassign them to non-patrol functions within the
Department, or the sequestration of the on-scene Commander in critical incidents. In other areas,
existing policy is sorely outdated and needs significant revisions. At a Case Management
Conference (CMC) in September, the Court noted, “…I appreciate that the City agrees [with] the
Monitor's findings; that it thinks that the deficiencies that are described are of immense concern,
and that Mr. Pawlik's death was horrific and avoidable. The fact that these deficiencies existed
points to a culture that lacks accountability, a culture more interested in burying problems than
confronting them. That kind of a culture can only exist when the leaders allow it to. Leaders
demand accountability, integrity, and results. Without that OPD is going to stay in an endless
loop that fails to reach the goals that it agreed to in implementing the NSA.”
       Case 3:00-cv-04599-WHO Document 1416 Filed 12/10/20 Page 19 of 19
Seventy-First Report of the Independent Monitor for the Oakland Police Department
December 10, 2020
Page 19 of 19


During a discussion on policy development during our most recent site visit, Interim Chief
Manheimer indicated that OPD is working with the City’s Police Commission to finalize the
policies on the subjects of unresponsive and potentially armed persons, the use of armored
vehicles, and the use of Designated Arrest Teams. However, the Department has much more
work to do to address the deficiencies identified in our report on the March 11, 2018 officer-
involved shooting; many additional policies need drafting or revisions. During the September
CMC, the Court requested that the Department implement all of the policies we listed in the
report by the next CMC, in February. We will continue to track the Department’s progress in
this area; February is only a few months away.




Chief (Ret.) Robert S. Warshaw
Monitor
